Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/274,967 received December 21, 2020. Claim 19 is canceled, claims 1, 9 and 16 are amended, claims 2-8, 10-15, 17-18 and 20 are left as original, and claims 21-30 are newly added.
 Allowable Subject Matter
Claims 1-18 and 20-30 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the inclusion of an outer set of stationary arms, outside of the moveable arms which hold the electronic device, in order to allow the user to place the electronic device into the holder more easily, and preferably with one hand.
Regarding Claim 1: Though the prior art discloses a vent mounted mount for holding a mobile electronic device by attaching the mount to a vent of a vehicle, wherein the mount utilizes movable arms to hold the device when placed between the arms, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of:
a right movable arm on a right side of the main body, wherein the right movable arm comprises an inwardly facing side and an outwardly facing side;
a left movable arm on a left side of the main body, wherein the left movable arm comprises an inwardly facing side and an outwardly facing side, wherein the right and left movable arms are movable between an inward configuration and an outward configuration, wherein the right movable arm and the left movable arm are closer to each other in the inward configuration than in the outward configuration, wherein the left and right movable arms are configured to hold a mobile electronic device and to position the mobile electronic device relative to the wireless charging antenna so that the wireless charging antenna is operable to wireless charge the mobile electronic device;
a biasing mechanism for biasing the right and left movable arms towards the inward configuration;
a right stationary arm extending from the right side of the main body to a position to the right of the right movable arm, wherein the right stationary arm comprises an inwardly facing side and an outwardly facing side; and
a left stationary arm extending from the left side of the main body to a position to the left of the left movable arm, wherein the left stationary arm comprises an inwardly facing side and an outwardly facing side;
wherein, when transitioning from the inward configuration to the outward configuration, the right movable arm moves towards the right stationary arm and the left movable arm moves towards the left stationary arm;
wherein a distance of the range of motion of the right movable arm between the inward configuration and the outward configuration is greater than a distance between the outwardly facing side of the right stationary arm and the outwardly facing side of the right movable arm in the outward configuration; and
wherein a distance of the range of motion of the left movable arm between the inward configuration and the outward configuration is greater than a distance between the outwardly facing side of the left stationary arm and the outwardly facing side of the left movable arm in the outward configuration.
Regarding Claim 9: Though the prior art discloses a vent mounted mount for holding a mobile electronic device by attaching the mount to a vent of a vehicle, wherein the mount utilizes at least one movable arm to hold the device when placed between the arms of the mount, it fails to teach or suggest the aforementioned limitations of claim 9, and further including the combination of:
at least one stationary arm that comprises an inwardly facing side and an outwardly facing side; and
at least one movable arm that comprises an inwardly facing side and an outwardly facing side, wherein the movable arm is biased towards a direction away from the stationary arm, and wherein a distance from the inwardly facing side of the stationary arm to the inwardly facing side of the movable arm is greater than a distance from the outwardly facing side of the stationary arm to the outwardly facing side of the movable arm.
Regarding Claim 16: Though the prior art discloses a method of using a mount for holding a mobile electronic device by attaching the mount to a vehicle, wherein the mount utilizes movable arms to hold the device when placed between the arms, it fails to teach or suggest the aforementioned limitations of claim 16, and further including the combination of:
a pair of movable arms that are movable between an inward position and an outward position, wherein the pair of movable arms are biased towards the inward position, wherein each of the pair of movable arms has an inwardly facing side and an outwardly facing side; and
a pair of stationary arms positioned outward of the movable arms, wherein each of the pair of stationary arms has an inwardly facing side and an outwardly facing side;
pinching one of the pair of movable arms and one of the stationary arms towards each other to move the pair of movable arms towards the outward position by:
pressing on a mobile electronic device that is abutted against the inwardly facing side of the movable arm with a finger or thumb of a hand to drive the movable arm towards the stationary arm; and
pressing on the outwardly facing side of the stationary arm with a finger or thumb of the same hand to stabilize the mount as the movable arm is driven towards the stationary arm;
inserting the mobile electronic device between the pair of movable arms or removing the mobile electronic device from between the pair of movable arms; and 
releasing the forces on the one of the pair of movable arms and the one of the stationary arms so that the pair of movable arms move towards the inward position.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859